The Attorney General of Texas
                                                  November14. 1985
JIM MATTOX
Attorney General


Suprem Court Suildlng         Mr. W. S. McBeath                      OpinionNo. ~~-380
P. 0. Box 12548               Abirdstrator
Austln. TX. 7071%2546         Texas AlcoholicBererage                Ret I&ether a justiceof the peace
512l47525Ql
T&x gl(yB7C1367
                                 commissioa                          or nnmiclpalcourt has jurisdiction
T&cq&r     512/475&?3S        P. 0. Box 13127                        to try a misdemeanoroffenseunder
                              Austin,Texas 787ll                     chapter 106 of the Texas Alcoholic
                                                                     Beverage Code file against a 15-
714Jackson.Suite 700                                                 or 16-year-olddefendantwho has no
oeIlee,Tx. 7!52024ce
214x2%844
                                                                     prior record

                              Dear Mr. McBxath:
4324Alberta Avs.. Suite 160
ElPseo.lx. 7woM793                  You bave reqmeted our opinionregardingthe followingquestion:
WW3344W

                                                Does a justiceof the peace or"&lcipal court
1Wl Texas,Sutt~7W                            l-me jurj.sdictionto try a misdemeanor offense
Noueton.TX. 77002-3111                       under any provisionof chapter 106 of the Texas
713n23eSm                                    Alcoholic:.
                                                       Bev&age Code filed againsta fifteenor
                                             sirteewp~r-old defendantwho has no prior record
606 8msdway. Suite 312
                                             of any ol.oletioas
                                                              of law?
Lubbock.Tx m1-3479
303iT476238                        As a pr&.mI&y matter,the criminaljurisdictionof a municipal
                              tiourtcad a juet:kr of the peace court is limited to misdemeanor
                              offeasespunisbebleby fine only; See Tex. Coast. art..V. IBl. 19;
4308N. Tenth,Sutta S
McAtlenn.
        TX 76501-1665
                              see also V.T.C.S. srt. 1195; Code CrKProc.       arts. 4.11, 4.14. These
612mS2e47                     two courts ,%avecmncurrentjurisdictionover Class C misdemeanors.
                              See Penal Code CU.23 (individualsadjudged guilty of a Class C
                              ~dsmsauor      shall be punished by a fine not to exceed $200).
2mMslnflsa%sulte4w            Consequently,   a justiceof the peace court and a municipalcourtwould
fan Antonlo,TX. 762052797
612/2264181
                              have jurisdictionover misdem&nor offenses found -in chapter 106 of
                              the AlcoholicBeverageCode which are punishableby fine only. Thus,
                              the two courts    woultd not have jurisdictionof section 106.08 of the
An Eauel OPportUnitY~         code because the maximum punishment upon conviction may include
                              confinementin the ~county    jail. -See Alto. Bev. Code 01.05.

                                  This officeha:6concludedon severaloccasionsthat minors may be
                              prosecuted in cr!minal court for possible violations of offenses
                              prohibitingthe possessionand consumption'of alcoholic beverages.
                              AttorneyGeneralCpinionsE-320 (1974);M-327 (1968);WW-1171 (1961).
                              AttorneyGeneralOp,inion
                                                    WW-1171 concludedthat certainlaws involving




                                                           p. 1737
Mr. W. S. HcBeath- Page 2   (3'14-380)




alcoholicbeveragesprwidml an exceptionto the statutoryprovision
againstprosecutingminors in criminalcourt.

    Since the issuance of these opinions, the legislature has
recodifiedthose penal lms involving alcoholicbeverages into the
Alcoholic Beverage Code. See Alto. Bev. Code 50106.01 et seq.
Chapter 106 of the AlcchoE        Beverage Code contains provisions
relating to age, including: several misdemeanorprovisionsinvolving
conduct by a minor. ALo. Bev. Code $$106.02-106.07. The code
presently defines "minor" as a person under 19 years of age. Id.
5106.01;but see Acts 1985, 69th Leg., ch. 285, 011, at 2390; AZ
1985. 69th Leg., ch. 462, $9. at 3129, 3141.

     The Penal Code prwidcs that "[ulnlessthe juvenilecourt waives
jurisdictionand certifiesthe individualfor criminalprosec+ioa. a
person may not be prosecutedfor or convictedof any offense.. ..."
See Penal Code 58.07(b). The three express statutoryexceptionsto
Es    waiver provision are perjury, aggravated perjury and state
trafficoffenaesexcludingdrivingwhile intoxicatedand drivingunder
the influenceof drugs. --.
                        See:Penal Code 58.07(b).

    Jurisdictionof the jmenile court $s definedby Title III of the
Family Co&. Family Code OSl.Ori(a).~
                                   Section 51.04(a)of the Family
Cc&provides:

            This title mmrs the ~proceedings in all cases
         iuvolving the delimpient conduct or conduct
         indicatinga neelrfor eupem%eion engagedin by a
         person who was a~child~withinthe meanUg of this
         title at.the time'hegaged   in the conduct,and
         the juvenile court has exclusiveoriginaljuris-
         diction Over IG:oceedin8 under this title.
         o?mpbasisadded),:

The Family Code defines"child"as a petson "ten years of age or older
and under 17 years of age.'" See Family Code 551.02(1)(A).   "Delin-
quent conduct" is not rtpplicableto misdemeanor offenses. See
Attorney  General Opinion.' E-487 (1975); see also Family Code
C54.02(a)(l). However. "(louductIndicating.A Need for Supervision"
has been defined by the legislature to include "three or more"
offenses that are a violation of a penal ordinanceof a "political
eubdlvisionof this state." See Family Code 051.03(b)(l)(B)(this.
provisionexcludestraffic offenses). Consequently,AttorneyGeneral
OpinionJM-316 (1985) concludedthat a municipalcourt does not have
jurisdictionOver a Class C misdemeanoroffenseinvolvinga fifteenor
sixteen-year-olddefendantwho has fever than three prior Class C
misdemeanorconvictions.




                                 p. 1738
     Mr. W. S. McBeatb- Page 3   (JM-380)
‘I



          The Attorney Gener,LL,
                               in 3!4-316. reasoned that .section51.08 of
     the Family Code re.quirmh
                             that the mmicipal court transferthese cases
     to the juvenile court :Eor disposition. We believe that Attorney
     General Opinion .lM-316(1985) is consistentwith one of the general
     purposes of Title III ,3:Ethe Family Code "to remove from children
     committingunlawfulacts .the taint of criminalityand the consequences
     of criwinal behavior and to substitute a program of treatment.
     trainingand rehabilitati~on." See Family Code S51.01(3);see also 31
     Tsx. hr. 3d Delinquent;ChildK 56. The proceeding in juvenile
     court is civil in naturtVrand fewer than three Class C misdemeanors
     are not consideredcrimlual prosecutions. See Steed v. State, 183
S.W.2d 458 (Tex. 1944); see also Family Code 051.13(a);Attorney
     GeneralOpinion.I+316 (1985).

          Attorney  General Oplr~iou
                                   JM-316 did not discuss the ap$licatioa
     of the AlcoholicBeverageCode when violatedby minors. Althoughthe
     legislatureintendedthat a minor child'sunlawfulacts be prosecuted
     within the juvenile courts as a general rule, it has provided a
     specificstatutoryprocedureexclusivelyfor minors to be followedin
     criminal prosecutionof minors under chapter 106 of the Alcoholic
     BeverageCode. The 1egiaLaturehas provided that when a child under
     the age of 19 is prosecutedin c-1        court, mnicipal or jusfice
     court, for violationof an offensein the AlcoholicBeverageCode, the
     court having jurisdictionOver the offense is required to adopt a.
     apecialiaedprocedure. Mco. Bev. Code $§106.10-.12;see also R.
     Da-.       Texas Juveuile Law 37 (1984) (general discussion on
     specializedprocedure for-zors     in the Alcoholic Beverage Code).
     A&ordingly. -Attorney GeneralOpinionJM-316 (1985)is not applicable
     to the prosecutionof minors, fifteenor sixteen-year-olds,  who have
     violatedeny provisionpf chapter106 of the AlcoholicBeverageCode.
     See Attorney General OpkLons H-320 (1974); K-327 (1968); WW-1171
     m61).

          The specializedprocedurerequiresthat the minor may not plead
     guilty except in ape* cm.rt, Alcoholic Beverage Code L106.10, the
     minor may not be convictedgenerallyunless his parent or guardianis
     present in court.,Alcoholic:
                                Beverage Code 5106.11(a).and the minor
     convictedof nof more than one violationmay apply to the conrt, on
     attaining the.age of 19, to have the'convictionexpunged from his
     record. Alcoholic Beverage!Code 0106.12(a). The legislature has
     provided a similar procedt.reto be followed by a criminal court,
     municipalcourt or justice :ourt,when a minor has violated a traffic
     offense. See V.T.C.S. art:,67011-4, Ola, 12. Moreover, traffic
     offensesareexempted from ‘the exclusivejurisdictionof the juvenile
     court. Thereforeto conclucle that a municipalcourt has jurisdiction
     to  try an offense under the Alcoholic Beverage Code, which is
     punishableby a fine only, does not create a conflictwith Attorney
     GeneralOpinionJM-316 (1985.).


                                                     1




                                        p. 1739
Mr. W. S. McBeath - Page 4   (JM-380)




                             SUMMARY

             A justice of the peace court or a municipal
          court has jurisdiction to try a misdemeanor
          offenseof the Texas AlcoholicBeverageCode which
          is punishableby fine only filed against a 15- or
          16-year-olddefendantwho has no prior record of
          any violationof law.




                                        JIM    MATTOX     .,
                                        AttorneyGeneralof Tetis

MUTKEILgR
l?.recutive
         AssistantAttorneyGeneral

BOBBBTGUT
SpecialAssistantAttorneyGeneral

RICK GILPIN
Chairman,OpinionCommittee

Preparedby Tony Guilloryend
SuaanL. Gsrrison
AssistantAttorneysGeneral

APPROVED:
opmICNcGMMITlxE

Rich Gilpin,Chairman.
Colin Carl
SuaanGarrison
Tony Guillory
Jim Moellinger
JenniferRiggs
Nancy Sutton
SarahWoelk




                                        0




                                 p.2740